Citation Nr: 1448655	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to non-service-connected pension benefits.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for heart palpitations.


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination issued by the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter also arises from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction of the Veteran's case is currently with the Houston, Texas, RO.  

In regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the issues of entitlement to service connection for PTSD and depression were previously denied in a final December 2005 rating decision.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. 
§ 3.156(c)(1)(i). As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, in July 2014, the Veteran submitted an August 2004 letter from the Commanding Officer of the USS Ponce, which shows that the USS Ponce was deployed in February 2001 and October 2001 in support of the 9/11 attacks and in January 2003 in support of OEF/OIF.  As such document is relevant to the in-service events the Veteran alleges resulted in his depression and PTSD, the Board finds that such claims should be reviewed on a de novo basis. 

Furthermore, in light of the varying psychiatric diagnoses of record, including depression, PTSD, bipolar disorder, mood disorder, schizophrenia, and impulse control disorder, the Board has recharacterized the reopened claim as entitlement to service connection for an acquired psychiatric disorder, as reflected on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that additional evidence was submitted after the agency of original jurisdiction (AOJ)'s last review of the Veteran's claims; however, such only pertain to his claim for service connection for an acquired psychiatric disorder, which is being remanded and, as such, the AOJ will have an opportunity to review such records in the readjudication of the Veteran's claim.  Therefore, there is no prejudice to him in the Board proceeding with a decision on the remaining issues. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

1.  In January 2011, the Veteran was asked to provide additional information and evidence necessary to adjudicate his claim of entitlement to non-service-connected pension; more than a year has lapsed since that request, and he has not provided the requested information.  

2.  In a December 2005 rating decision, the AOJ denied service connection for heart palpitations.  The Veteran perfected an appeal as to such issue, but he withdrew his appeal in June 2010 before a final Board decision was issued.  

3.  Evidence received since the final December 2005 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for heart palpitations.  


CONCLUSIONS OF LAW

1.  By failing to submit the information and evidence needed to properly adjudicate his claim of entitlement to non-service-connected pension, the Veteran has abandoned such claim.  38 U.S.C.A. §§ 5102(b), 5103(b), (c), 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.109(a), 3.158(a) (2014).

2.  The December 2005 rating decision that denied service connection for and heart palpitations is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for heart palpitations.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, the facts are not in dispute and resolution of this claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non-service-connected pension and abandoned claims.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, no further assistance is required with respect to the non-service-connected pension claim.  

Relevant to the Veteran's application to reopen his previously denied claim of service connection for heart palpitations, a March 2011 letter, which was sent prior to the unfavorable decision in April 2012, advised him that his claim was previously denied because there was no evidence of a heart condition during service or the first post-service year.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claims and was provided with the definition of new and material evidence.  The March 2011 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim.  As such, the Board finds that the March 2011 letter complied with the notice requirements as articulated in Kent, supra.  The Veteran was also advised of his and VA's respective responsibilities in obtaining the evidence and information necessary to support his claim as well as the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Regarding the duty to assist, the Veteran's service treatment and personnel records, post-service private and VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  Neither the Veteran nor his attorney have identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board notes that the Veteran has not been provided with a VA examination or opinion regarding his application to reopen his claim of entitlement to service connection for heart palpitations.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's service connection claim for heart palpitations is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with that issue.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Non-Service-Connected Pension Benefits

In January 2006, the RO in Houston, Texas, denied entitlement to non-service-connected pension benefits on the basis that the evidence did not show the Veteran was unable to secure or follow a substantially gainful occupation as a result of disability likely to be permanent.  The Veteran was notified of the RO's decision and his appellate rights in January 2006.  He did not, however, submit any communication expressing disagreement with the RO's determination regarding non-service-connected pension during the one year appeal period following the January 2006 decision; nor did he submit any additional evidence during the one year appeal period.  Therefore, the January 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), (c), 20.302, 20.1103 (2005) [(2014)].

While such prior decision denying non-service-connected pension benefits is final, the Board notes that the matter of new and material evidence is raised in connection with entitlement to service connection claims and not with entitlement to non-service-connected pension claims.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (finding that evidence in a pension claim is submitted to reflect the severity of the Veteran's present condition and its impact on employability, rather than to 'reopen' a previously disallowed claim on the basis of new evidence that would elaborate upon the earlier decision).  Therefore, there is no requirement that new and material evidence be received in order to reopen such claim.

After the issuance of the January 2006 decision, in September 2009, the Veteran submitted a formal claim via VA Form 21-527 again seeking to establish non-service-connected pension benefits, asserting that his depression and bipolar disorder prevent him from working.  In December 2009, the Pension Management Center at the St. Paul RO sent the Veteran a letter requesting that he provide additional evidence in support of his claim, including a completed VA Form 21-686c, Declaration of Dependents, and a completed VA Form 21-526, Application for Compensation and Pension.  

In February 2010, the RO sent the Veteran a letter reminding him of the December 2009 letter which requested that he provide additional information in support of his claim, including his complete family net worth and income as well as complete dependency information.  

In March 2010, the Veteran submitted an Eligibility Verification Report, as well as copies of relevant birth and marriage certificates and a completed Declaration of Dependents, as requested.  Notably, however, while the Eligibility Verification Report reported income from SSA benefits for both the Veteran and his spouse, the report did not contain the dates this income was received, which was specifically requested on the form.  

In January 2011, the RO sent the Veteran a letter informing him that more information was needed in order to process his claim.  The RO requested that he separately list the amount of medical expenses and interest and wages earned by he and his spouse during each of the following periods: September 21, 2009, to December 31, 2009; January 1, 2010, to September 30, 2010; and October 1, 2010, to December 31, 2010.  The Veteran was requested to provide the requested information within 30 days of receipt of the letter.  He did not submit the requested information.  

In March 2011, the RO sent the Veteran a letter advising him that his claim for VA pension benefits was denied, as it was unable to determine eligibility for the requested benefit based on the information he provided.  The Veteran perfected an appeal as to the pension claim.  However, to date, the Veteran has not provided the information requested in the January 2011 notice letter.  

The Veteran's claim of entitlement to non-service-connected pension must be dismissed because he has abandoned his claim by not provided the information and evidence necessary to substantiate such claim despite repeated requests by the RO. 

The law provides that disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  38 U.S.C.A. §§ 1521, 1522.  

If a claimant's application for pension benefits is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 U.S.C.A. § 5102(b), (c); 38 C.F.R. 
§ 3.109(a)(1).  The provisions of the regulation are applicable to original applications, formal or informal, and for applications for reopening.  38 C.F.R. 
§ 3.109(a)(2). 

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

In January 2011, VA requested that the Veteran provide information and evidence necessary for the Board to determine his eligibility to non-service-connected pension benefits.  The January 2011 letter was sent to the Veteran at his last known address (as provided by the Veteran on his March 2010 Eligibility Verification Report) and was not returned to VA as undeliverable.  To date, the Veteran has declined to provide VA the requested information.  

The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned if evidence necessary to complete the application is not received and, if it is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  Based on the foregoing, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As the Veteran has abandoned his claim of entitlement to non-service-connected pension, there is no allegation of error in fact or law for appellate consideration in the matter.  Accordingly, such issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5).  

Application to Reopen a Previously Denied Service Connection Claim

Review of the record shows that, in a December 2005 rating decision, the RO denied the Veteran's claim of service connection for heart palpitations on the basis that, while the Veteran was hospitalized for heart palpitations in May 2004, there was no evidence of a heart condition during service or within one year of discharge from service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

After being notified of the December 2005 rating decision, the Veteran perfected an appeal with respect to his service connection claim by filing a timely notice of disagreement and, after the issuance of the statement of the case, a timely substantive appeal.  Throughout the course of the Veteran's appeal, which was most recently adjudicated in a March 2009 supplemental statement of the case, the RO considered the Veteran's service treatment and personnel records, post-service private and VA records, SSA records, and the Veteran's statements.  

In May 2010, the Board remanded the claim for additional evidentiary development; however, in June 2010, the Veteran submitted a written statement wherein he withdrew his claim for service-connected disability effective immediately.  

The Secretary has specifically provided procedures for a withdrawal of an entire appeal or issues within an appeal.  Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  Appeals may be withdrawn on the record at a hearing or in writing if the writing contains certain information including the Veteran's name, file number, statement that the appeal entirely or a list of the issues is withdrawn.  38 C.F.R. § 20.204(b). 

With respect to withdrawal of claims generally, the Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)); see also Isenbart v. Brown 7 Vet. App. 537 (1995).  Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.  Hanson at 32.  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. 
§ 20.204(b)(2).  

As the Veteran's June 2010 statement was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant, and included all necessary information, such was a valid withdrawal by the Veteran of his pending appeal.  Accordingly, no further adjudicative action was conducted with respect to the service connection claim, including the evidentiary development requested in the May 2010 remand.  Moreover, as a result of such withdrawal, the December 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].  

In February 2011, the Veteran's attorney submitted a statement indicating that the Veteran did not wish to withdraw his service connection claim.  However, as discussed above, such withdrawal was valid and thus, despite the Veteran's attorney's argument, his statement may not serve to reinstate the Veteran's pending appeal.  As such, his statement was accepted as a petition to reopen the claim of service connection for heart palpitations.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the 
claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As an initial matter, the Board notes that additional service personnel records were received subsequent to the expiration of the appeal period stemming from the December 2005 rating decision, to include the August 2004 letter referenced in the Introduction; however, 38 C.F.R. § 3.156(c) is inapplicable with respect to the Veteran's claim for service connection for heart palpitations as such records do not pertain to such disorder.  Accordingly, new and material evidence is needed to reopen such claim.

As indicated previously, the Veteran's claim was last adjudicated by the RO in a March 2009 supplemental statement of the case.  The Board finds that the evidence received since such adjudicatory document is cumulative or redundant of the evidence of record at the time of the prior decision.  As indicated previously, this claim was previously denied on the basis that, while he was hospitalized for heart palpitations in May 2004, the evidence failed to show that heart palpitations were incurred in or caused by service.  The newly received evidence, including VA treatment records dated through 2012, show the Veteran has complained of experiencing heart palpitations intermittently, with no allegation or suggestion that such is related to a heart disorder that had its onset in service or within the first post-service year, or is otherwise related to service.  Because the evidentiary record at the time of the previous denial contained post-service evidence of treatment for heart palpitations, the evidence received since such prior denial is duplicative in nature and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for heart palpitations and his application to reopen such claim must be denied.  

ORDER

The claim of entitlement to non-service-connected pension benefits is dismissed.  

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for heart palpitations is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran claims he is entitled to service connection for an acquired psychiatric disorder due to his military service.  He has reported experiencing various traumatic events during service, which he believes caused his current psychiatric disabilities.  He has alleged and provided documentation that he was exposed to racial discrimination that caused a hostile work environment during service and resulted in mental stress.  See October 2002 letter from the Naval Inspector General; September 2007 letter to President Bush.  He has also reported being in stressful situations while serving off the coast of Iraq on the USS Ponce, which included hunting for water mines and having missiles launched in their direction.  Id.  

As an initial matter, the Board notes that the AOJ has not attempted to verify whether the USS Ponce was involved in hostile or friendly fire, or other stressful situations, when the Veteran was onboard from September 1999 to September 2003.  In this regard, the evidentiary record contains evidence showing the USS Ponce was deployed in February 2001 and October 2001 in support of the 9/11 attacks and in January 2003 in support of OEF/OIF.  See August 2004 letter from the Commanding Officer of the USS Ponce.  In light of this evidence and VA's duty to assist a claimant in developing all pertinent facts, the Board finds that the AOJ should contact JSRRC to determine if the USS Ponce was involved in hostile or friendly fire, or other stressful situations, when the Veteran was onboard.

The Veteran was afforded a VA mental disorders examination in August 2005, during which he was diagnosed with depressive disorder, not otherwise specified.  However, the August 2005 VA examination is deemed inadequate because the examiner did not (1) provide a sufficient nexus opinion between the Veteran's depressive disorder and service and (2) did not adequately address whether the Veteran met the DSM-IV criteria for PTSD. In this regard, the Board notes that the regulations pertaining to the adjudication of PTSD claims were amended in July 2010 to allow lay testimony to establish the occurrence of the claimed in-service stressor in certain circumstances.  See 38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

Therefore, given the deficiencies in the August 2005 VA opinion and the amended regulations regarding PTSD claims, the Board finds that, following the attempted verification of the Veteran's stressors involving the USS Ponce, the Veteran should be afforded a VA examination to determine the current nature and etiology of his acquired psychiatric disorder, to include PTSD.  

Moreover, it appears that the Veteran receives continuing treatment for his psychiatric disorders at the VA facility in Reno, Nevada.  However, the most recent records associated with the evidentiary record are dated in February 2012.  Therefore, updated VA treatment records should be obtained while the claim is in remand status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records from the Reno, Nevada, VA facility dated February 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The AOJ should attempt to verify the Veteran's alleged stressors with JRSSC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding his service on the USS Ponce from September 1999 to September 2003, which involved searching for mines and having missiles launched in their direction.  The summary should also include a notation of the August 2004 letter that shows the USS Ponce was deployed in February and October 2001 in support of the 9/11 attacks and in January 2003 in support of OEF/OIF.  Any response should be documented in the record.

3. After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of any currently manifested acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors (i.e., racial discrimination and a hostile work environment during service and stressful/traumatic events that occurred while serving aboard the USS Ponce) have been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria, including, but not limited to, depression, not otherwise specified; PTSD, bipolar disorder, mood disorder, not otherwise specified; impulse control disorder, not otherwise specified; and rule out schizophrenia.  

If the examiner finds the Veteran does not meet the DSM-IV criteria for any of the diagnoses noted above (which are otherwise reflected in the evidentiary record), the examiner must discuss why these diagnoses are not supported by the evidence of record.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor(s) (the examiner should consult the claims file to in order to determine whether the Veteran's stressors have been verified) and/or due to his fear of hostile military activity coincident with his service aboard the USS Ponce. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his experiences in military service, as well as the corroborating documents he has provided, namely the October 2002 letter from the Naval Inspector General and the August 2004 letter regarding the duties of the USS Ponce in 2001 and 2003.  

The rationale for any opinion offered must be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


